Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received July 25th, 2022.  Claim 1 has been withdrawn.  Claims 22-31 have been canceled. Claims 2-21 have been elected, entered and are presented for examination.
Application 16/497,237 is a 371 of PCT/IB2018/052001 03/23/2018 PCT/IB2018/052001 has PRO 62/476,396 03/24/2017.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-8, 11-18, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei et al. (Measurement and Mobility Considering Beamforming – 02/2017). 
	Regarding claims 2, 11, 12, 21, Huawei et al. discloses a method for measurement reporting comprising: detecting a first number of beams (page 2 [UE detects serving beams]); measuring one or more characteristics of a second number of beams, the second number of beams comprising one or more beams of the first number of beams (page 2 [each UE detected beam, the UE can derive an L1 filtering result]); generating a measurement report that includes beam measurement information derived from the measurement of the one or more characteristics of the second number of beams (Fig. 1 and page 2 lines 18-21: "Option 1: As shown in Figure 1, after L1 filtering result is ready, it will be input into the L3
filter to obtain a L3 filtering result for each individual beam |...]. Since UE gets the RRM measurement result of each beam, in this way UE can report the quality of every detected beam")); transmitting the measurement report with the beam measurement information to a network node (see Figure 2 [report to gNB]).
Regarding claims 3, 13, Huawei et al. further discloses wherein the first number of beams are associated with a first cell; and wherein generating the measurement report comprises generating an indication of a cell quality of the first cell based on at least some of the first number of beams associated with first cell (page 2 ["UE can [...] perform combination of individual measurements to report only [...] cell level quality’; page 2 lines 32-36: "MM should only consider the beam pairs aligned/selected by BM. This BM operation is illustrated as a "combination" module in Figure 2. The combination
can be any of the existing options, e.g., best beam (pair), N best beam (pairs), beam (pairs) above a threshold", Fig. 3 "Reports"; page 4 lines 19-32: "After UE detects multiple beams in NR cells from both of serving cells and neighbor cells, for RRM measurement reporting, there are two options: 1. UE reports individual beam (pair) measurement result. 2.UE reports combined quality of multiple beams. [...] Proposal 6: UE reports the combined beam quality of serving cell and of neighbor cells for cell level mobility management. It can also report beam level measurement results according to gNB configuration. Proposal 7: Beam (pair)-specific measurement value could be reported for beam management, or better mobility performance]).
Regarding claims 4, 14, Huawei et al. further discloses generating a second measurement report, wherein the measurement report comprises beam measurement information and the second measurement report comprises the indication of cell quality (page 2 ["UE can [...] perform combination of individual measurements to report only [...] cell level quality’; page 2 lines 32-36: "MM should only consider the beam pairs aligned/selected by BM. This BM operation is illustrated as a "combination" module in Figure 2. The combination can be any of the existing options, e.g., best beam (pair), N best beam (pairs), beam (pairs) above a threshold", Fig. 3 "Reports"; page 4 lines 19-32: "After UE detects multiple beams in NR cells from both of serving cells and neighbor cells, for RRM measurement reporting, there are two options: 1. UE reports individual beam (pair) measurement result. 2.UE reports combined quality of multiple beams. [...] Proposal 6: UE reports the combined beam quality of serving cell and of neighbor cells for cell level mobility management. It can also report beam level measurement results according to gNB configuration. Proposal 7: Beam (pair)-specific measurement value could be reported for beam management, or better mobility performance]).
Regarding claims 5, 15, Huawei et al. further discloses providing the measurements of the one or more characteristics of the second number of beams for layer 3 processing; and further comprising deriving beam measurement information based on the output of the layer 3 processing (page 2 , Figure 1 [after L17 filtering result is ready, it will be input into the L3 filter to obtain a L3 filtering result for each individual beam]).
	Regarding claims 6, 16, Huawei et al. further discloses wherein layer 3 processing comprises receiving the one or more characteristics of the second number of beams and performing layer 3 filtering of the one or more characteristics of the second number of beams ((page 2 , Figure 1 [after L17 filtering result is ready, it will be input into the L3 filter to obtain a L3 filtering result for each individual beam]).
	Regarding claims 7, 17, Huawei et al. further discloses managing the measurements of the one or more characteristics of the second number of beams until a triggering event is detected (Section 2.3.1 [measurement trigger threshold]).
	Regarding claims 8, 18, Huawei et al. further discloses receiving a message comprising a beam reporting configuration, wherein the measurement report is generated based on the beam reporting configuration (page 4 lines 42-45 [during the measurement events configuration, gNB could indicate
whether the UEs compare the cell-specific measurement result or beam-specific measurement result from serving cell and/or neighbouring cell, and further indicate the level of measurements the UEs report when measurement events are satisfied]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (Measurement and Mobility Considering Beamforming – 02/2017) in view of Yiu et al. (WO 2018/084968)
	Regarding claims 9, 19, Huawei et al. discloses all the recited subject matter in claims 2, 12, but does not explicitly disclose wherein the beam measurement information comprises: one or more beam identifiers per cell, or one or more beam identifiers per cell and associated beam measurements.
	However, Yiu et al. discloses the UE 106 may only include beam identifiers and/or feedback information in the measurement report for neighbor cells 104b-c that have at least one beam with a signal quality above a threshold. In other embodiments, the measurement report may include the beam identifier and/or feedback information for the highest quality beam of one or more neighbor cells even if the signal quality of the highest quality beam is below the signal quality threshold. The measurement report may include additional beams for a cell only if the signal quality of the additional beams is above the signal quality threshold and the total beams reported for the given cell is equal to or less than the maximum number (page 5, lines 16-24).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a measurement report can include beam IDs of the neighboring cell having a highest quality.  The motivation for this is to select the best beam.
	Regarding claims 10, 20, the references as combined above disclose all the recited subject matter in claims 9, 19. 
	Huawei et al. further discloses wherein content of the beam measurement information is based on a beam reporting configuration (page 4 lines 42-45 [during the measurement events configuration, gNB could indicatewhether the UEs compare the cell-specific measurement result or beam-specific measurement result from serving cell and/or neighbouring cell, and further indicate the level of measurements the UEs report when measurement events are satisfied]).
	Yiu et al. further discloses wherein the measurement report comprises an indication of cell quality in addition to the beam measurement information.
 	Yiu et al. discloses the UE 106 may only include beam identifiers and/or feedback information in the measurement report for neighbor cells 104b-c that have at least one beam with a signal quality above a threshold. In other embodiments, the measurement report may include the beam identifier and/or feedback information for the highest quality beam of one or more neighbor cells even if the signal quality of the highest quality beam is below the signal quality threshold. The measurement report may include additional beams for a cell only if the signal quality of the additional beams is above the signal quality threshold and the total beams reported for the given cell is equal to or less than the maximum number (page 5, lines 16-24).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a measurement report can include beam IDs of the neighboring cell having a highest quality.  The motivation for this is to select the best beam.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465